Citation Nr: 1233928	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot condition, including bilateral pes planus, residuals of an injury to the right foot, and residuals of an injury to the left foot. 

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for joint complaints, to include of the bilateral elbows, bilateral wrists, bilateral ankles, left knee, left shoulder, and bilateral hips, including as due to an undiagnosed illness.  

4.  Entitlement to service connection for fibromyalgia, including as due to an undiagnosed illness.

5.  Entitlement to service connection for ulcers and gastric reflux, including as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from July 21, 1985 to December 6, 1985, and from November 1987 to March 1992.  He served in the Persian Gulf from September 1990 to April 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to testify at a travel Board hearing in March 2012 but he requested that the hearing be rescheduled.  He failed to appear for a re-scheduled travel Board hearing in August 2012.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  The joint, fibromyalgia, and ulcers and gastric reflux claims have been denied on direct incurrence bases.  The Veteran served in the Persian Gulf from September 1990 to April 1991.  Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period. 38 U.S.C.A. § 1117.  These issues have been recharacterized as indicated on the title page to comport with this statutory requirement.
 
This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets further delay in adjudicating his appeal, it is necessary to pursue still additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the outset, the Board notes that the Veteran had a period of active duty from July 21, 1985 to December 6, 1985.  However, his service treatment records from this period of service have not been obtained.  This should be accomplished on remand.

With respect to the Veteran's feet, service treatment records associated with his service from November 1987 to March 1992 are of record.  Clinical evaluation on entrance examination in July 1987 noted mild asymptomatic pes planus.  A December 1990 radiological consultation noted that the Veteran fell four feet landing on his feet and complained of feet pain.  An X-ray study noted bilateral pes planus and no fracture.  In May 1991, the Veteran complained of both feet hurting for about a year.  No trauma was noted.  Tenderness over the base of the first metatarsal and flat feet were noted.  X-rays of the feet noted bilateral pes planus and no change since the December 1990 X-rays study.  In July 1991, the Veteran complained of bilateral foot pain.  He was fitted with shoe inserts for bilateral plantar fasciitis which provided little relief.  In February 1992, the Veteran sustained an injury to his right foot while playing racket ball.  The diagnosis was hyperextension injury to the right great toe.  

Shortly after service, a VA joints examination was conducted in October 1992.  The examiner noted the Veteran related his history of right foot aching from hyperflexion, and aching of his left great toe secondary to old contusion in 1988.  However, the examiner noted there was no evidence of old trauma, feet examination was normal, and bilateral feet X-rays were normal.  The diagnosis was first degree bilateral pes planus.  

November 2008 VA X-ray reports note that the Veteran has hallux valgus and degenerative joint disease (DJD) of the first metatarsophalangeal joint and interphalangeal joint of the right great toe and a small posterior calcaneal spur of the right foot.  In addition, left foot X-rays noted minor hallux valgus and DJD of the first metatarsophalangeal joint and interphalangeal joint of the left great toe and a small posterior calcaneal spur of the left foot.  

In short, the evidence shows current bilateral foot conditions, treatment for this disorder in service, and there is an indication that the current disorder may be related to service.  The duty to assist therefore requires that VA provide the Veteran with a VA examination with the opportunity to obtain a medical opinion, following a review of the entire claims folder, as to his claim for service connection for a left knee disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Such an examination should be accomplished on remand.  

The Veteran should also be afforded a VA audiological examination assessing the etiology of any current hearing loss.  The Board notes that he underwent two audiograms in service and the November 1990 audiogram noted that he was routinely exposed to hazardous noises.  He has stated that he was exposed to noise from jet engines.

Also, in light of the Veteran's service in the Persian Gulf, he should be afforded a VA Persian Gulf protocol examination for his joint complaints, fibromyalgia, and ulcers and gastric reflux.  

A VA progress note dated in May 2009 indicated that the Veteran was referred for VA podiatry treatment.  Although there are previous VA podiatry treatment records (December 2008) of record; subsequent podiatry records are not contained in the Veteran's claims file.  Therefore, additional pertinent VAMC treatment records need to be obtained.  

On his notice of disagreement received in May 2009, the Veteran stated his primary care manager (PCM) at the VA Medical Center (VAMC) in Shreveport, Louisiana diagnosed him with fibromyalgia.  The records submitted do not convey this diagnosis.  However, this assertion triggers VA's duty to notify the Veteran of the type of evidence necessary to complete his application.  38 U.S.C.A. § 5103(a). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and entrance and separation examinations, from BOTH of his periods of service, i.e., from July 21, 1985 to December 6, 1985 and from November 1987 to March 1992.  

If these records are not available, a negative reply is required.

2.  Send the Veteran a VCAA letter pertaining to service connection for joint complaints, fibromyalgia; and ulcers and gastric reflux based on an undiagnosed illness.  See 38 U.S.C.A. § 1117. 

3.  Obtain the Veteran's treatment records from the Shreveport VAMC, dated since January 2010.  In addition, obtain all VA podiatry records subsequent to December 2008.  

4.  Advise the Veteran that he should submit the written opinions of any physicians who have diagnosed him with fibromyalgia.

5.  Thereafter, schedule the Veteran for a VA examination by an orthopedic doctor. 

The doctor is asked to make the following determinations:

(a) Identify all current disorders of the Veteran's feet, i.e., pes planus, bone spurs, plantar fasciitis, degenerative joint disease, hallux valgus, etc.  

(b)  What is the likelihood that the Veteran's pes planus, which was noted on entrance examination in July 1987, worsened during service from November 1987 to March 1992?  

(c)  If pes planus worsened during service, what is the likelihood that the worsening was beyond the natural progress of the condition?    

(d) With respect to any foot disorder other than pes planus, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the complaints and findings related to the Veteran's feet during service, to include in December 1990, May 1991, July 1991, and February 1992, as well as his statement that he dropped a piece of equipment on his left great toe in 1988.  

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6.  Schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including his exposure to hazardous noise during service, to include noise from jet engines.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7.  Schedule the Veteran for a VA Persian Gulf Protocol examination regarding his joint complaints (to include bilateral elbows, bilateral wrists, bilateral ankles, left knee, left shoulder, and bilateral hips); fibromyalgia; and ulcers and gastric reflux claims.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests, including x-rays, should be conducted and all clinical findings reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) the record shows objective indicators of joint conditions of the bilateral elbows, bilateral wrists, bilateral ankles, left knee, left shoulder, and bilateral hips; fibromyalgia; and/or a gastrointestinal condition, including ulcers and gastric reflux, due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current joint disability, including of the bilateral elbows, bilateral wrists, bilateral ankles, left knee, left shoulder, and bilateral hips; fibromyalgia; any gastrointestinal disorder, including ulcers and gastric reflux, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claims.  The claims for service connection for joint complaints; fibromyalgia; and ulcers and gastric reflux should be readjudicated with consideration of 38 U.S.C.A. § 1117.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



